Order issued November 12, 2012

 

Qtuurt of gypsum
for (My

first Eistrizt at waxes

NO. 01-12-00510—CV

GWEN S. HENDERSON, RAVEN PITRE AND CHRISTINE S. WILLIE,
Appellant

V.

JOHN RICHARD SHANKS AND CARBETT DUHON, IH, Appellee

On Appeal from Co Civil Ct at Law No 1
Harris County, Texas
Trial Court Cause No. 401492401

MEMORANDUM ORDER

This case is related to the following cases previously ﬁled in the Court of Appeals for the
Fourteenth District of Texas: In re Christine S. Willie, 14-12-00109-CV, In re Gwen Stribling
Henderson, Raven A. Pitre and Christine S. Willie, 14-12-00843-CV and In re Joseph R. Willie,
II; No. 14-12-00993-CV. Pursuant to this Court’s Local Rule 1.5, this case is transferred to the

Fourteenth Court. The Clerk of this Court shall send to the Clerk of the Fourteenth Court: (1) the

clerk’s record and reporter’s record, if any; (2) all documents ﬁled in this case; and (3) certiﬁed
copies of all orders, judgments, and opinions from this Court, if any. The clerk shall keep the

original of all orders, judgments, and opinions of this court.

/s/ Shem Radack
Chief Justice Sherry Radack

Acting Individually